Weiss, P. J.
Appeal from an order of the Supreme Court (Viseardi, J.), entered May 14, 1991 in Essex County, which denied defendant John F. Kelly’s motion to vacate a certain stipulation of settlement made between the parties.
Plaintiffs commenced this action against, among others, defendant John F. Kelly (hereinafter defendant) seeking specific performance of a contract for sale of real property located in the Village of Lake Placid, Essex County. Following commencement of a nonjury trial of the action, the parties agreed to an on-the-record stipulation settling the lawsuit. Defendant thereafter moved to vacate the stipulation, contending that he was intimidated and coerced into agreeing to the settlement by certain remarks and actions of Supreme Court. This motion was denied, prompting the instant appeal.
We affirm. Our review of the record and the arguments made convinces us that the motion was properly denied. Contrary to defendant’s assertions, the record does not support his claims that Supreme Court engaged in "biased” or "demoralizing” behavior, or that defendant, an experienced *936attorney, was unfairly pressured into settling the case. It is well established that settlement stipulations are favored by the courts and will be strictly enforced unless legitimate grounds for voiding the settlement agreement have been demonstrated (see, McClain Realty v Rivers, 144 AD2d 216, 217, lv dismissed 73 NY2d 995, 74 NY2d 790; see also, Hallock v State of New York, 64 NY2d 224). Simply having second thoughts about the settlement will not suffice. Since review of the record and defendant’s motion papers does not convince us that any impropriety or duress on the part of Supreme Court occurred, the motion was correctly denied.
Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the order is affirmed, with costs.